Detailed Action
The following is a non-final rejection made in response to an election received on September 12th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, represented by claims 1-17 and 27-38 in the reply filed on September 12th 2022 is acknowledged. Claims 18-26 and 39-42 are considered to be withdrawn as they are directed to at least one non-elected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 33 recite the limitation "the optical axis" in line 2 of each claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the radius of curvature in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected as being indefinite because of the limitation that states “the housing comprises an open dot sight shape.” What constitutes “an open dot sight shape” is ambiguous and subjective, thereby rendering the claim as indefinite.
Claim 16 and 17 are rejected as being indefinite because of the term “substantially” used in both claims. In claim 16, the term “substantially” is cited in a limitation that defines an image ratio as “substantially 1:1”. In claim 17, the term “substantially” is cited in a limitation that defines the refractive powers of the compensating plate and reflective mirror as being “substantially equal”. It is unclear to what extent values may vary while still infringing on the claim. The claims are therefore considered to be indefinite.
Allowable Subject Matter
Claims 1-4, 7-9, 11-15, 27-32, and 34-38 are allowed.
Claims 5, 6, 10, 16, 17, and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641